DETAILED ACTION
This is in response to Applicant’s reply dated 6/16/22.  Claims 1, 3-5, 17, 19-21, 24, 26-27, 30-38 have been examined.  Claims 2, 6-16, 18, 22-23, 25, 28-29 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 17, and 24 teach, among other things, … wherein the long term evolution cell specific reference signals have a same subcarrier spacing as the physical downlink shared channel symbols … in response to determining, based on the rate matching configuration information, that the physical downlink shared channel symbol contains a long term evolution cell specific reference signal of the long term evolution cell specific reference signals, and that the long term evolution cell specific reference signal is threshold likely to cause a collision with a first demodulation reference signal of a pair of demodulation reference signals configured for the physical downlink shared channel symbol and an adjacent physical downlink shared channel symbol that is subsequent, and adjacent, to the physical downlink shared channel symbol in a symbol order … wherein the physical downlink shared channel symbol is a second physical downlink shared channel symbol, wherein the later pair of adjacent physical downlink shared channel symbols starts at a third physical downlink shared channel symbol, and wherein the third physical downlink shared channel symbol is directly after the second physical downlink shared channel symbol in the symbol order.
Independent claims 1, 17, and 24 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Allowable Subject Matter
Claims 1, 3-5, 17, 19-21, 24, 26-27, 30-38 have been allowed.  Claims 2, 6-16, 18, 22-23, 25, 28-29 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468